[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                          FEBRUARY 24, 2011
                              No. 10-10304
                                                              JOHN LEY
                        ________________________
                                                               CLERK

                    D. C. Docket No. 0:09-cv-60016-WPD

HOLLYWOOD MOBILE ESTATES
LIMITED, a Florida Limited Partnership,

                                                Plaintiff - Appellant,

                                    versus

MITCHELL CYPRESS, Chairman, Seminole
Tribe of Florida, RICHARD BOWERS,
Vice Chairman, Seminole Tribe of Florida,
MAX B. OSCEOLA, JR., ROGER SMITH,
DAVID CYPRESS, Council Members,
Seminole Tribe of Florida, et al.,

                                            Defendants - Appellees.
                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 24, 2011)


Before DUBINA, Chief Judge, BLACK and FAY, Circuit Judges.

PER CURIAM:
      Hollywood Mobile Estates, Ltd., (HME) appeals the district court’s

dismissal of its lawsuit against various officials of the Seminole Tribe of Florida

for lack of jurisdiction. The district court held the tribal defendants were entitled

to sovereign immunity from HME’s request for an injunction compelling them to

restore HME to possession of certain leased premises and for “restitutionary

relief” compelling the defendants to return rents collected from subleasees. The

court held the doctrine of Ex parte Young, 209 U.S. 123 (1908), which provides a

limited exception to sovereign immunity for certain suits against individual

defendants, did not apply because: (1) the relief sought by HME was not

prospective in nature; and (2) the requested relief implicated special sovereignty

issues. We affirm the district court’s conclusion that HME’s request for the return

of collected rents does not fall within the Ex parte Young exception and is thus

barred by sovereign immunity. We remand to the district court for consideration

of HME’s request for an injunction restoring it to the premises.

                                  I. DISCUSSION

      “We review de novo the district court’s dismissal of a complaint for

sovereign immunity.” Sanderlin v. Seminole Tribe of Fla., 243 F.3d 1282, 1285

(11th Cir. 2001). “‘[A]n Indian tribe is subject to suit only where Congress has

authorized the suit or the tribe has waived its immunity.’” Id. (quoting Kiowa

                                          2
Tribe of Okla. v. Mfg. Techs., Inc., 523 U.S. 751, 754 (1988)). This immunity

extends to tribal officials “when they act in their official capacity and within the

scope of their authority.” Tamiami Partners, Ltd. ex rel. Tamiami Dev. Corp. v.

Miccosukee Tribe of Indians of Fla., 177 F.3d 1212, 1225 (11th Cir. 1999).

      When tribal officials act beyond their authority, however, they are subject to

suit under the doctrine of Ex parte Young. Id. The Young doctrine allows suits

against officers “seeking prospective equitable relief to end continuing violations

of federal law.” McClendon v. Ga. Dep’t of Cmty. Health, 261 F.3d 1252, 1256

(11th Cir. 2001). The Young doctrine does not apply where the relief requested

“implicates special sovereignty interests.” See Idaho v. Coeur d’Alene Tribe, 521

U.S. 261, 281 (1997) (holding Ex parte Young did not allow a suit that was the

“functional equivalent of a quiet title action”).

A. HME’s Request for “Restitutionary Relief”

       The district court held the Ex parte Young doctrine did not apply to HME’s

request for “restitutionary relief” compelling the defendants to return collected

rents because this request was not prospective in nature. We agree this is a

retrospective claim for damages rather than a prospective request for relief. We

therefore affirm the district court’s holding that the tribal defendants are entitled to

sovereign immunity on this claim.

                                           3
B. HME’s Request for an Injunctive Relief Restoring HME to Possession of the

Leased Premises

       The district court concluded HME’s request for an injunction compelling

the defendants to return possession of the leased premises to HME could not

proceed under Ex parte Young because: (1) it was not prospective in nature; and

(2) it implicated special sovereignty interests and was thus barred by Coeur

D’Alene.

       We first consider the district court’s conclusion that HME’s requested relief

was not prospective in nature. HME’s complaint alleges the defendants exceeded

the scope of their authority under 25 U.S.C. § 450f(a)(2)(E) and 25 C.F.R. 162.110

by unilaterally ejecting HME from the premises and by continuing to possess

property that HME is entitled to occupy under the lease.1 The district court

       1
        We note that although the defendants claim the ejection was justified under the lease
based on alleged breaches by HME, the Regional Director of the Bureau of Indian Affairs has
concluded no material breach occurred.

         We also note that we need not evaluate the merits of HME’s claim at this stage of the
litigation nor decide whether the tribal defendants’ conduct in fact constituted a violation of
federal law. In determining whether the Ex parte Young exception applies, “a court need only
conduct a straightforward inquiry into whether [the] complaint alleges an ongoing violation of
federal law and seeks relief properly characterized as prospective.” Verizon Md., Inc. v. Pub.
Serv. Comm’n of Md., 535 U.S. 635, 645 (2002) (quotations and citation omitted). “[T]he
inquiry into whether suit lies under Ex parte Young does not include an analysis of the merits of
the claim.” Id. at 646 (noting the parties disputed whether federal law had been violated or even
governed the dispute); see also Coeur d’Alene, 521 U.S. at 281 (“An allegation of an on-going
violation of federal law where the requested relief is prospective is ordinarily sufficient to invoke
the Young fiction.”).

                                                  4
concluded HME’s request for an injunction restoring it to the property was not

prospective because “it would remedy past, rather than future, harms” and “really

requests an undoing of what was done in the past.”

      We disagree. HME has alleged the defendants are depriving it of its present

right to occupy the property under the terms of the lease, in violation of federal

law. HME’s request for an injunction directing the tribal defendants to restore it

to the property is prospective relief that will cure this ongoing violation. Cf. State

Emps. Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 96 (2d Cir. 2007) (noting

in the context of unlawful termination claims that “[e]very Circuit to have

considered the issue . . . has held that claims for reinstatement to previous

employment satisfy the Ex parte Young exception to the Eleventh Amendment’s

sovereign immunity bar”); Elliott v. Hinds, 786 F.2d 298, 302 (7th Cir. 1986)

(“[R]einstatement . . . is clearly prospective in effect and thus falls outside the

prohibitions of the Eleventh Amendment.”). As such, we conclude the district

court erred in its determination that HME sought retrospective relief, and we hold

that HME’s requested injunction is prospective equitable relief of the type

permissible under Young.

      The tribal defendants have argued, however, that even if HME’s requested

relief generally satisfies the requirements of Young, it is nonetheless barred under

                                           5
the doctrine of Coeur d’ Alene because it implicates special sovereignty interests.

In Coeur d’Alene, the Supreme Court held Ex parte Young did not allow relief

where the underlying lawsuit was “the functional equivalent of a quiet title action

which implicates special sovereignty interests.” 521 U.S. at 281. The Court noted

the suit in question effectively sought a determination that certain submerged

lands “are not even within the regulatory jurisdiction of the State,” and the relief

requested would “diminish, even extinguish, the State’s control over a vast reach

of lands and waters long deemed by the State to be an integral part of its territory.”

Id. at 282.

      Here, the tribal defendants contend HME’s requested relief implicates

special sovereignty interests because it could only be obtained by: (1) ordering the

tribal council members into session; (2) compelling them to place matters on the

agenda contrary to established procedures; and (3) forcing members to abandon

their obligations of office and vote as the court has directed, contrary to the

interests of the Tribe. The district court agreed Coeur d’Alene applied, holding

HME’s requested relief would require the court “to tell the Tribal Council to

convene and what to do.”

      As an initial matter, we note a void in the record that complicates our review

of this issue. In keeping with their contention that only the Tribal Council as a

                                          6
whole has the authority to manage lands, the tribal defendants contend in their

brief that HME was initially removed from the leased property pursuant to the

“official deliberative act of a majority vote of a quorum of the Tribal Council

Members, acting collectively while in legal session, wherein the Tribal Council

authorized the sovereign government of the Tribe to undertake a self-help remedy

expressly authorized” under the lease. However, the record does not contain any

such ordinance or resolution ejecting HME from the leased property,2 nor does any

document in the record describe a formal vote ejecting HME. This absence is

particularly puzzling in light of Article IV of the Tribe’s bylaws, which requires

that all ordinances and resolutions of the Tribal Council be numbered

consecutively and made available for public inspection. The record simply

reflects that Mitchell Cypress, Chairman of the Tribal Council, sent a letter on

June 17, 2008, stating HME was in breach of the lease and if defaults were not

cured, the Tribe would exercise its right to re-enter and retake the premises. The

record also reflects the Tribe exercised this right on July 15, 2008, after HME

denied any default existed. Nowhere does the record demonstrate this action was

taken by the Tribal Council pursuant to a majority vote, as the tribal defendants




      2
          This was confirmed at oral argument by counsel for the defendants.

                                                7
have claimed in their brief and as their description of their limited individual

authority would seem to require.

      The record’s failure to support the tribal defendants’ assertion that HME

was removed pursuant to an official deliberative act calls into question the tribal

defendants’ assertions about the process generally required to effect a change in

possession of the leased property and leaves this Court without a means to assess

precisely what relief would be required to restore HME to possession in this case.

If the ejection was not in accordance with the tribe’s required procedures, it is

unclear why a formal vote is necessary to correct it.

      In any case, assuming the tribal defendants’ description of the steps required

to restore HME to the premises is accurate, we hold HME’s requested relief does

not implicate “special sovereignty interests” of the type the Court found to be

protected in Coeur d’Alene. As we explained in Summit Med. Assocs., P.C. v.

Pryor, 180 F.3d 1326, 1340 (11th Cir. 1999), “the remedy in Coeur d’Alene would

have resolved, for all time, Idaho’s property interests in the disputed submerged

lands.” Such relief was barred because it was the “functional equivalent” of a

quiet title action against the state. Id.

      Here, the requested injunction would merely affect the tribe’s possessory

rights to the property for the remainder of the lease term. It would not remove the

                                            8
land from the tribe’s jurisdiction or permanently deprive the tribe of its property

interests. The fact the tribal officials may have to take a vote to effect compliance

with such an injunction does not create a “special sovereignty interest.” We

therefore hold that the district court erred in concluding the relief sought

implicates special sovereignty interests. Instead, we hold, based on this record and

these parties, that HME’s request for an injunction restoring it to the premises is

not barred by tribal sovereign immunity. We do not address whether the actual

entry of such an injunction would be appropriate under the circumstances of this

case, nor do we address whether the tribal officials’ actions were in fact in

violation of federal law. We decide only that tribal sovereign immunity is not a

jurisdictional bar to HME’s claim for injunctive relief restoring it to the premises.

                                 II. CONCLUSION

      We affirm the district court’s dismissal of HME’s claim for the return of

collected rents. However, because we have determined the district court erred in

holding tribal sovereign immunity bars HME’s claim for an injunction to be

restored to the premises, we reverse the district court’s dismissal of this claim. We

remand to the district court for further proceedings in accordance with this

opinion.

      AFFIRMED in part, REVERSED in part, and REMANDED.

                                          9